Schultheis, J.
(dissenting) — The policy for creating an exception to the exclusionary rule when police officers are assaulted after they illegally seize a defendant does not support complete abrogation of the Fourth Amendment protections after such an assault. For this reason, I would not extend the Mierz exception to admission of evidence unrelated to the assault. State v. Mierz, 127 Wn.2d 460, 901 P.2d 286, 50 A.L.R.5th 921 (1995).
The Fourth Amendment protects the right of the people to be secure in their persons and property against unreasonable searches and seizures. State v. Bonds, 98 Wn.2d 1, 8, 653 P.2d 1024 (1982). Even before Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081, 84 A.L.R.2d 933 (1961) applied the exclusionary rule to the states, Washington recognized that evidence procured through the violation of constitutional guaranties against unlawful searches and seizures must be excluded in criminal trials. Bonds, 98 Wn.2d at 9 (citing State v. Gibbons, 118 Wash. 171, 188-89, 203 P. 390 (1922)). Over the years, courts have measured the applicability of the exclusionary rule by its utility in achieving three objectives: (1) protection of individual privacy interests against unreasonable governmental intrusions; (2) deterrence of unlawful police action in obtaining evidence; and (3) preservation of the judiciary’s dignity by refusal to consider evidence that has been obtained through illegal means. Id. at 12.
In Mierz, the Washington Supreme Court held that an assault against a police officer after an illegal entry or improper arrest is outside the scope of the exclusionary rule, because it is sufficiently distinguishable from any initial police illegality to purge the taint. 127 Wn.2d at *465473-74 (citing State v. Aydelotte, 35 Wn. App. 125, 132, 665 P.2d 443 (1983) and Wong Sun v. United States, 371 U.S. 471, 488, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963)). Specifically, Mierz held that excluding evidence of the assault would allow the defendant to respond with unlimited force and be effectively immunized from criminal responsibility. Id. at 474 (citing Aydelotte, 35 Wn. App. at 132). Any rational person must agree that an identified police officer who oversteps constitutional bounds, without threat of deadly harm or exploitation of the illegality, should not have to pay for this constitutional violation with his or her life. Id. at 475. But Mierz implicitly limits the exception to admission of evidence of the assault: “Even if the entry or arrest by law enforcement officers was unlawful, the exclusionary rule does not foreclose admission of evidence of the assaults where the officers are identified as such, are performing official duties in good faith, and there was no exploitation of any constitutional violation.” Id.
Most courts agree that evidence of crimes against police officers following a Fourth Amendment violation must be admitted in a prosecution for those crimes. See, e.g., Aydelotte, 35 Wn. App. at 132-33, and cases cited therein; see also State v. Tassler, 159 Ariz. 183, 185, 765 P.2d 1007, 1009 (1988); State v. Boilard, 488 A.2d 1380, 1386-87 (Me. 1985); State v. Ritter, 472 N.W.2d 444, 451-52 (N.D. 1991); Commonwealth v. McKeirnan, 337 Pa. Super. 403, 487 A.2d 7, 10-11 (1985). The policy for this exception is clear: exclusion of evidence of the assault would jeopardize the safety of police officers “by placing them at the mercy of any person, criminal or noncriminal, who believed he was being arrested unlawfully.” McKeirnan, 487 A.2d at 11.
The policy for admitting evidence of an assault allegedly committed in response to an illegal seizure, however, has no application to evidence of other prior and ongoing crimes discovered after the assault. Concern for officer safety does not support abrogation of all Fourth Amendment guaranties after a defendant resists an unlawful search or seizure. Evidence is suppressed as fruit of the poisonous tree when *466the evidence was gathered by exploitation of the original illegality. Aydelotte, 35 Wn. App. at 131-32 (citing Wong Sun, 371 U.S. 471). Using the intervening illegality of the defendant’s assault to justify invasions of his privacy incident to arrest is an exploitation of the original unlawful seizure.
In People v. Abrams, 48 Ill. 2d 446, 271 N.E.2d 37 (1971), the Illinois Supreme Court faced an analogous situation. Police officers attended an anti-war fundraiser, left, and returned in force without a search or an arrest warrant. When the organizers of the fundraiser denied them entry, one of the officers asked a minor sitting at the admission table to hand him a cup containing an alcoholic beverage. At that point, the officer stated a crime had been committed in his presence, and he attempted to enter. There was a scuffle, many were arrested, and the police seized evidence that liquor was being sold without a license. In reviewing their convictions for violations of the municipal code as well as for various assault charges, the Supreme Court held that all evidence procured by the illegal entry should have been suppressed except the testimony concerning the assaultive conduct. Abrams, 271 N.E.2d at 43. Only that evidence was admissible, because “we hold that an accused cannot effectively invoke the fourth amendment to suppress evidence of his own unlawful conduct which was in response to police actions in violation of the amendment.” Id.
I, like the court in Abrams, 271 N.E.2d at 44, would hold that although the evidence of the assault that was a reaction to the illegal seizure was properly admitted, all other evidence related to this seizure (including evidence obtained in a search incident to the arrest) should have been suppressed. Otherwise, as this court stated in a case involving a tainted consent to search, “[t]he purpose of the exclusionary rule, promoting respect for the Fourth Amendment, would be eroded if law enforcement personnel could cure their illegal conduct by properly handling other aspects of a case.” State v. Jensen, 44 Wn. App. 485, 495, 723 P.2d 443 (1986). A more insidious result might be that *467officers, with knowledge that their initial seizure is unlawful, could escalate their intrusion on a suspect’s privacy with the goal to incite a violent response, thus purging the taint and facilitating their true purpose: a search incident to an arrest.
This extension of the Mierz exception is a threat to individual privacy interests that potentially encourages unlawful police action and disrespect for the court. See Bonds, 98 Wn.2d at 12. Accordingly, I respectfully dissent.
Reconsideration denied May 24, 2000.
Review denied at 142 Wn.2d 1003 (2000).